Citation Nr: 0936071	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  00-17 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for depression with anxiety.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.K.K., R.N.




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to 
December 1994.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in November 2006 and May 2008.  This 
matter was originally on appeal from a rating decision dated 
in September 2005 of the Department of Veterans Affairs (VA), 
Regional Office (RO).

In July 2006, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status for several years, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.


FINDING OF FACT

During the entire appeal period, the Veteran's depression 
with anxiety has been manifested by occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, and mood due to such symptoms as 
depression, impaired impulse control, difficulty adapting to 
stressful circumstances; the Veteran's depression with 
anxiety is not manifested by total occupational and social 
impairment.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
an evaluation of 70 percent, but not greater, for service-
connected depression with anxiety are met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9434 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's May 2008 Remand, the Appeals 
Management Center (AMC) obtained the Veteran's treatment 
records from VA Medical Center in Sioux Falls, scheduled the 
Veteran for a VA examination to ascertain the severity of his 
depression with anxiety, and issued a Supplemental Statement 
of the Case (SSOC).  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
May 2008 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).



Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, in order to satisfy the 
duty to notify provisions for an increased-compensation 
claim, VA must notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In this case, the Board notes that the increased rating issue 
on appeal arises from a notice of disagreement as to the 
initial rating assigned to the Veteran's depression with 
anxiety, and as such, represent a "downstream" issue as 
referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary 
published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent 
opinion of VA's General Counsel that is binding on the Board 
(see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion 
states that if, in response to notice of its decision on a 
claim for which VA has already given the 38 U.S.C. § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly-raised issue.  

The Board acknowledges the specific requirements for VCAA 
notices in increased rating claims.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  However, the Board determines that 
these requirements do not apply to initial rating claims, 
such as the one now before the Board.  Initially, the Board 
notes that Vazquez-Flores was an appeal of an increased 
rating claim, not an initial rating claim.  More importantly, 
the Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  

Letters dated in July 2004, January 2005, June 2005, and July 
2008 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together,  
the letters informed the appellant of what evidence was 
required to substantiate the claim for service connection for 
depression and of the appellant's and VA's respective duties 
for obtaining evidence, as well as how VA determines 
disability ratings and effective dates.  Adequate 38 U.S.C. § 
5103(a) notice was provided as to the original claim for 
service connection for depression, and as such, the rating 
assignment issue on appeal falls within the exception for the 
applicability of 38 U.S.C.A. § 5103(a).  Thus, the Board 
concludes that the Court intended the requirements outlined 
in its decision to apply only to increased rating claims, and 
therefore, these requirements are not applicable to the 
instant claim.  Based on the above analysis, the notice 
requirements for the initial rating claim on appeal have been 
met.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2005 and July 2008 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, Social Security Administration (SSA) records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in April 2008 and 
April 2009.  38 C.F.R. § 3.159(c)(4).  Both VA examiners 
addressed the severity of the Veteran's service-connected 
psychiatric disability in conjunction with a review of the 
claims file and examination of and interview with the 
Veteran.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The April 2008 and April 
2009 VA examinations report are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for depression with anxiety.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's service-connected depression with anxiety has 
been rated as 30 percent under a general set of criteria 
applicable to psychiatric disabilities found at 38 C.F.R. § 
4.130, Diagnostic Code 9434.  Under the General Rating 
Formula for Mental Disorders, 38 C.F.R. § 4.130, a mental 
condition that has been formally diagnosed, but the symptoms 
of which are not severe enough either to interfere with 
occupational and social function or to require continuous 
medication warrants a 0 percent evaluation.  

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that 
the DSM-IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
are used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

The Veteran underwent a neuropsychological evaluation in 
December 2004.  During the clinical interview, the Veteran 
reported short-term memory problems, occasional episodes of 
confusion and disorientation which he stated were directly 
related to seizures, depression, "terrible" mood, sadness, 
anhedonia, sleep problems, fatigue, physical restlessness, 
and poor concentration.  The Veteran also reported anxiety, 
(combat-related) intrusive thoughts, recurrent nightmares, 
significant social isolation/withdrawal, difficulty 
forming/maintaining close relationships, poor sense of future 
with increased risky behaviors (driving recklessly), 
disrupted sleep, irritability and anger (with violence and 
multiple arrests), concentration problems, hypervigilance 
(paranoia), and constant worry.  The Veteran related anxiety 
symptoms to current life stressors (e.g., uncertainty as to 
future health issues) and to Gulf War (witnessing severe 
accident, handling dead bodies).  The Veteran denied suicidal 
or homicidal ideations.  The examiner, Dr. J.W.T., diagnosed 
both major depressive disorder, recurrent, moderate severity 
and PTSD and assigned a GAF of 50.  

In August 2005, the Veteran underwent a VA mental disorders 
(except PTSD and eating disorders) examination.  The Veteran 
described his moods specifically as bad and feeling irritable 
as well as sad and depressed stating that they became worse 
with seizures.  The Veteran reported that because of his 
mood, he was unable to find a job or maintain a long-term 
relationship.  The Veteran also reported poor sleep and 
sleeping approximately two to three hours per night with 
weird dreams and nightmares often involving death.  The 
Veteran complained of poor concentration as well as low 
energy and felt that this was due to his low magnesium 
problems.  The Veteran also complained of no appetite.  The 
Veteran described life as not fun for him.  He reported 
having no ambition to do anything and endorsed occasional 
feelings of worthlessness, guilt, and poor self esteem.  The 
Veteran reported occasional suicidal ideation without plan 
and stated that he would not actually follow through.  The 
Veteran complained of anxiety, present all the time.  The 
Veteran reported feeling restless and being on edge.

Mental status examination revealed that his mood seemed 
dysthymic, his affect was constricted, and he did not smile 
or laugh during the entire interview.  The Veteran complained 
of vague paranoid ideation stating that he preferred to 
isolate and vague suicidal ideation without plan.  The 
examiner, P.W., diagnosed anxiety and depression secondary to 
a general medical condition and assigned a GAF of 55.  

VA treatment records indicate that the Veteran was seen in 
December 2005 and reported getting into an increasing number 
of fights over the previous year accompanying periods of 
frustration given his numerous medical conditions and lack of 
financial resources.  The Veteran stated that he had been 
having increased nightmares and feelings of anxiety.  The 
Veteran's girlfriend reported that increasingly he had 
problems with anger control and that small irritations set 
him off.  After mental status examination, the examiner, 
M.H., diagnosed anger control issues, PTSD per history, 
adjustment disorder features per examination, and antisocial 
traits.  A GAF of 70 was assigned.

The Veteran was seen by mental health clinic in January 2006.  
He denied suicidal ideation.  After mental status 
examination, the examiner, Dr. C.J.P., noted that it seemed 
that the Veteran had some depression symptoms involving being 
more socially withdrawn, symptoms of decreased energy and 
intense anger along with a subjective feeling of sadness but 
did not meet major depressive disorder criteria.  Dr. C.J.P. 
noted that some of the Veteran's main symptoms centered 
around his intense anger and noted that the Veteran was quite 
irritable and had multiple assault charges in the past.  Dr. 
C.J.P. diagnosed chronic PTSD as well as depression secondary 
to a medical condition.  Dr. C.J.P. noted that the Veteran 
met the criteria for a PTSD diagnosis and noted that he 
thought that PTSD was the center of the Veteran's problems 
with anger and anxiety issues.  Dr. C.J.P. stated that 
certainly the Veteran was depressed but he thought that it 
was related to the frustration over the symptoms and the 
disability evaluation and his medical problems.  A GAF of 57 
was assigned.  Prozac was prescribed.

A February 2006 Mental Health Clinic record indicated that 
the Veteran reported that the Prozac prescribed did not help 
him in any way and that he noticed that he had been more 
irritable and more depressed.  Mental status examination 
revealed that he was more irritable and angry and that the 
Veteran appeared slightly more dysphoric and distraught.  
Prozac was discontinued and Effexor was prescribed.

The Veteran underwent a VA examination in April 2007.  The 
examiner, P.A.R., noted that since his last VA examination, 
the Veteran appeared to have slightly declined in his 
functioning and that he had not been able to consistently 
follow through with treatment plans that had been offered.  
The Veteran reported insomnia issues and noted getting only a 
total of four to six hours of sleep per night.  The Veteran 
reported a general sense of despair and noted that he had not 
really enjoyed himself in years.  The Veteran described his 
energy level, sleeping, and concentrating as "terrible".  
The Veteran's social and recreational assessment consisted of 
sitting around and playing with his dog which he stated was 
his primary support object.  The Veteran reported 
occasionally going to bars for social activity.  

After mental status examination, depression due to medical 
and neurocognitive condition, impulse control disorder, and 
cognitive disorder NOS based on neuropsychological data as 
well as mental status exam and history of seizure disorder 
were diagnosed.  P.A.R. determined that the Veteran's 
problems were moderate to severe and noted, "No 
relationship, living at home, two arrests, loss of jobs, 
"debilitating" medical conditions."  A GAF of 50 was 
assigned with the notation, "Irrational fighting, fired from 
job due to memory and learning problems, no girlfriend, 35 
[year old] man living at home with his father."

P.A.R. summarized that the Veteran appeared to have both 
medical and neuropsychiatric impairments that complexly 
interact and compromise him from functioning with a job or 
social functioning age appropriate.  P.A.R. stated that the 
Veteran's primary depression and anxiety appeared to be 
related to the secondary effects of the medical and 
neuropsychiatric problems which prevent him from gainful 
employment and social functioning.  P.A.R. also noted that in 
January 2006, the Veteran was noted to have met the criteria 
for PTSD which was not brought up during this examination.  
P.A.R. noted that the etiology of the Veteran's impairment 
and problems appeared to be complexly interacting between the 
seizure disorder, depression, earlier tumor that was removed, 
ulcer, and gastroenterology problems, and lack of a 
sufficient treatment program that might possibly help pull 
the Veteran out of this.  P.A.R. also noted that although the 
Veteran seemed to have some personality traits that were 
suggestive of an entitled or complaining type of individual, 
it was really impossible to disentangle them from the issues 
with which the Veteran was trying to deal.   

The Veteran underwent a VA mental health examination in April 
2008.  The Veteran reported increased problems with anger 
since the last examination and that he has had three or four 
assault charges in that time occurring from road rage to 
minor provocation.  The Veteran also reported sleeping 15 to 
17 hours per day but noted that his sleep was restless and he 
was not refreshed.  The Veteran described being tired all the 
time.  The Veteran stated that his appetite was "terrible."  
He stated that his self-worth was "okay" but then stated it 
was not good.  He described being both hopeless and hopeful.  
The Veteran's energy level was described as very low and he 
stated that he wants to do things but he just can't.  He 
denied having suicidal/homicidal thoughts.  

The Veteran stated that he believed that he was getting worse 
because he was isolating more and more and spending more time 
secluded in his darkened bedroom.  The Veteran stated that he 
went out even less frequently than he did before and stated 
that his friends all commented on how he was even less 
sociable than before.  

After mental status examination, the examiner diagnosed major 
depression, recurrent, impulse control disorder, and 
cognitive disorder, NOS.  A GAF of 53 was assigned.

The Veteran underwent a VA mental disorders examination in 
April 2009.  The Veteran reported that he spent most of his 
time at home with the exception of going out with his "long 
time" girlfriend on an occasional basis.  The Veteran 
reported that he avoided going to bars or crowded places as 
he found himself getting increasingly agitated and irritable 
which in the past had led to him getting into fights which 
had legal ramifications.  The Veteran reported that in a 
typical day, he got up at "variable" time in the morning 
and stayed up until about 2-3:00 a.m. "just sitting there in 
the nothing."  The Veteran also reported that in the 
morning, he sat on the porch with his dog watching people go 
by.  He reported preparing his own "simple" meals and doing 
"some basic house chores."  

The Veteran stated that he continued to experience nightmares 
pertaining to his experience in Iraq, problems with 
attention, memory, and following through multiple commands.  
The Veteran also reported depression, low frustration 
tolerance, and difficulty controlling his anger.  

Mental status examination revealed thought processes were 
rigid and constricted but relevant and appropriate.  Mood was 
neither elated nor dysphoric.  Irritability and agitation was 
noted when discussing his health and challenge regarding the 
cause of his current symptomatology.  Diagnoses of major 
depression disorder, impulse control disorder, and mental 
disorder due to medical conditions were rendered.  A GAF of 
52 was assigned.  The examiner, Dr. E.S.M., summarized that 
the Veteran was a 37 years old man who had been unemployed 
for a number of years secondary to depression and multiple 
medical problems.  Dr. E.S.M. noted that results were not 
suggestive of any significant improvement since the Veteran's 
previous examination but rather indicated that his 
functioning continued to be such that he was unable to engage 
in competitive employment.  Dr. E.S.M. noted that the 
Veteran's symptoms consisted of fatigue, headaches, 
occasional vomiting, chronic diarrhea, 
irritability/combativeness, and depression some of which 
could be attributed to his hypomagnesemia.  Dr. E.S.M. stated 
that given the Veteran's long-term problems with fatigue and 
chronic diarrhea along with the impact that these symptoms 
had had over the years in his social and occupational domain, 
it was safe to assume that they had contributed toward 
exacerbation of the Veteran's depression, irritability, 
agitation and anger.  

Dr. E.S.M. stated, 

Given the above current findings suggest 
that it is more than likely that 
Veteran's presentation is the result of 
the interactive effect of Veteran's 
service connected depression, which were 
exacerbated by the above mentioned 
medical problems.  Specifically, fatigue, 
chronic diarrhea, kidney stones, 
seizures, headaches have contributed 
toward to the exacerbation of his 
depression, and social anxiety which in 
turn led to increased social and 
occupational difficulties.  Given the 
overlapping symptoms between service 
connected diagnoses of depression and 
anxiety, chronic fatigue, and 
hypomagnecemia, in relation to "non-
service connected psychiatric disorders 
and amnesiac disorder" it is not 
possible to determine the extent to which 
the latter have contributed.
     
With respect to the evidence of record from June 9, 2004, the 
clinical findings indicate that the Veteran's psychiatric 
symptoms have included depression, anxiety, memory loss, 
concentration problems, sleep impairment, social isolation, 
nightmares, avoidance of others, anger, irritability, and 
paranoia.  The Veteran has also reported vague suicidal 
ideation.

The findings of record indicate that the Veteran's 
psychiatric symptoms match rating criteria for a 30 percent 
rating (depressed mood, anxiety, chronic sleep impairment, 
memory loss), rating criteria for a 50 percent rating 
(impairment of memory, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships), and rating criteria for a 70 
percent rating (suicidal ideation, impaired impulse control, 
and difficulty in adapting to stressful circumstances).  

The Veteran's medical records reflect diagnoses of both 
nonservice- and service-connected psychiatric diagnoses.  
Where records have not specifically indicated what symptoms 
are attributable only to these nonservice-connected 
disabilities the Board will, for the limited purpose of this 
decision, attribute psychiatric signs and symptoms to his 
service-connected psychiatric disabilities.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (finding that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the Veteran's favor, clearly dictates that such 
signs and symptoms be attributed to the service-connected 
condition).

The symptoms that have been attributed to depression and 
anxiety include being socially withdrawn, decreased energy, 
intense anger, subjective feeling of sadness.  The signs and 
symptoms that have been attributed to PTSD and impulse 
control disorder include nightmares, avoiding thoughts and 
feelings associated with trauma, foreshortened future, 
preoccupation with death, sleep impairment, intense 
hypervigilance, irritability, outbursts of anger, and 
withdrawal.  

Thus, because there is an overlap of symptoms attributed to 
both nonservice-connected and service-connected psychiatric 
disabilities, the Board will consider the symptoms of 
irritability, outbursts of anger, and withdrawal as 
attributed to service-connected depression with anxiety.  
Further, the April 2009 VA examiner noted that it was safe to 
assume that the Veteran's physical problems including 
service-connected chronic fatigue syndrome and service-
connected gastrointestinal complaints have contributed toward 
exacerbation of his depression, irritability, agitation, and 
anger.      

In addition, as noted above, GAF scores ranging between 50 
and 70 have been assigned at different times during the 
appeal period.  The GAF score is a scaled rating reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
household), but generally functions pretty well with some 
meaningful interpersonal relationships.  A GAF score of 51 to 
60 indicates the examinee has moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or a 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

In this case, the GAF scores are highly probative as they 
relate directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  In this case, GAF 
scores of 50 were assigned in December 2004 and at the VA 
examination in 2007.  Although there have been other GAF 
scores assigned throughout the appeal period, including GAF 
scores of 53 and 52 assigned at the April 2008 and April 2009 
VA examinations, respectively, the Board finds that the 
Veteran's psychiatric symptoms attributed to his service-
connected depression with anxiety including irritability, 
outbursts of anger, and withdrawal, at their worst indicated 
that the Veteran suffered from serious symptoms.        

While the record indicates periodic fluctuation of depression 
and anxiety symptoms and GAF scores, in whole, the Veteran 
has continually displayed symptoms indicative of deficiencies 
in occupational and social impairment in most areas specified 
by the rating schedule, including impaired impulse control 
and difficulty in adapting to stressful circumstances.

As noted above, the Veteran presented testimony before the 
Board in July 2006.  Also presenting testimony was K.K., a 
registered nurse.  

The Veteran testified that he sits in the basement, watches 
T.V., smokes, and spends time with his dog.  K.K. testified 
that because the Veteran was not receiving enough disability 
to afford decent housing, she brought him to her home to live 
for nothing and makes sure that he eats, gets the rest that 
he needs, and takes his medicine.  K.K. stated that she 
thought the Veteran had social phobia, that he didn't want to 
be out in the public, and that he gets paranoid.  K.K. 
testified that the Veteran isolates himself in the family 
room, watches T.V., and plays with his dog.  She also stated 
that she and her daughters try to include the Veteran in any 
family things that are going on and essentially force him to 
be around them.  K.K. also testified that the Veteran does 
have friends from school that still call him, come to the 
house and visit him, and try to get him to go out; but he 
very seldom leaves home.  

The evidence indicates that the Veteran is isolative, having 
few friends, and participating in almost no activities or 
social events.

Therefore, by resolving all doubt in favor of the Veteran, 
the Board finds that during the entire appeal period, the 
Veteran's symptoms have exceeded the criteria for the 30 and 
the 50 percent ratings and have more nearly approximated the 
criteria for the 70 percent rating.  However, they have not 
approached the severity contemplated for the 100 percent 
rating. As set forth above, the criteria for a 100 percent 
rating are met when the Veteran experiences total 
occupational and social impairment, which is clearly not 
demonstrated in this case.  There has never been any 
indication of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living, disorientation as to time or 
place, or memory loss for names of close relative, own 
occupation or own name.  While the Veteran has reported 
remote suicidal ideation, he denied any real plan or intent.

Upon consideration of all of the relevant current evidence of 
record, and resolving all doubt in favor of the Veteran, the 
Board finds that during the entire appeal period, the 
Veteran's depression with anxiety has been manifested by 
occupational and social impairment with deficiencies in most 
areas; but is not manifested by total occupational and social 
impairment.

Accordingly, the record supports a grant of a 70 percent 
rating for depression with anxiety, for the entire appeal 
period, but no higher.

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
depression with anxiety presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The disability 
does not result in symptoms not contemplated by the criteria 
in the rating schedule.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to an initial evaluation of 70 percent throughout 
the appeal period, but not greater, for depression with 
anxiety is granted subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

The Veteran contends that he is unemployable due to his 
service-connected disabilities.  A veteran may be awarded a 
TDIU upon a showing that he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total 
disability rating may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a). 38 C.F.R. § 4.16(a) also 
provides that disabilities resulting from common etiology or 
a single accident will be considered as one disability.

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Court has held that the central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 
524 (1993).  The test of individual unemployability is 
whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience. 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, supra.

Service connection is currently in effect for depression with 
anxiety, rated as 70 percent disabling, gastrointestinal 
complaints, rated as 20 percent disabling, chronic fatigue 
syndrome, skin rashes, amnestic disorder, all rated as 10 
percent disabling, and alopecia, rated as noncompensably 
disabling.  The schedular criteria of 38 C.F.R. § 4.16(a) are 
therefore met, as the Veteran has a single disability rated 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. The 
remaining question is whether the Veteran's service-connected 
disabilities, alone, prevent him from securing or maintaining 
a substantially gainful occupation consistent with his 
education and employment background.  38 C.F.R. § 4.16(a).

The claims file contains evidence that the Veteran is 
unemployable.  The record reveals, however, that the Veteran 
has nonservice-connected disabilities.  Thus, while there is 
evidence that the Veteran is unemployable, there is no 
competent evidence that the Veteran is unemployable due to 
his service-connected disabilities alone, when not 
considering the nonservice-connected disabilities.

In addition, the Veteran receives routine treatment at the VA 
Medical Center in Sioux Falls.  While this case is in remand 
status, the RO should obtain all records of current treatment 
service-connected disabilities.  In reviewing the VA records 
in the file, the Board notes the last records obtained are 
dated in August 2007.

Accordingly, the case is REMANDED for the following action:

1.  An effort should be made to obtain 
treatment records from VA Medical Center 
in Sioux Falls from September 2007 to the 
present.  
  
2.  The Veteran should be afforded the 
appropriate VA examination to determine 
whether the Veteran is unemployable due 
solely to his service-connected 
disabilities.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's service-connected 
depression with anxiety, gastrointestinal 
complaints (to include chronic gastritis 
irritable bowel syndrome and peptic ulcer 
disease), chronic fatigue syndrome, skin 
rashes (to include chronic dermatitis, 
acne, and acrochordons), amnestic 
disorder, and alopecia render him 
incapable of maintaining substantially 
(more than marginal) employment 
consistent with his education and 
employment backgrounds.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


